Citation Nr: 1605433	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  15-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than February 28, 2011, for the grant of service connection for other specified trauma and stressor related disorder. 

2.  Entitlement to an effective date earlier than February 28, 2011, for the grant of service connection for post-traumatic headaches. 

3.  Entitlement to an effective date earlier than February 28, 2011, for the grant of service connection for traumatic brain injury (TBI). 

4.  Entitlement to an initial disability rating in excess of 50 percent for other specified trauma and stressor related disorder.

5.  Entitlement to an initial disability rating in excess of 10 percent for TBI.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).

The issues of entitlement to increased initial disability ratings for other specified trauma and stressor related disorder and TBI are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Following the Veteran's submission of an informal claim for disability benefits on September 10, 2009, the RO provided deficient due process notice, relative to his need to formalize his claim.  

2.  The Veteran's other specified trauma and stressor related disorder, post-traumatic headaches and TBI are directly related to his active service and existed when the informal claim was received by VA.


CONCLUSION OF LAW

The criteria for an effective date of September 10, 2009, for the grant of service connection for other specified trauma and stressor related disorder, post-traumatic headaches and TBI have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to an effective date of September 10, 2009, for service connection for other specified trauma and stressor related disorder, post-traumatic headaches and TBI.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155

If VA receives an incomplete application for benefits, it will notify the claimant of the information necessary to complete the application.  38 C.F.R. § 3.159(b)(2).  

Notice to the claimant means notice to the claimant...as well as to his or her representative, if any.  38 C.F.R. § 3.159(f).

Analysis

The essential facts of this case are not in dispute.  In addition, the resolution of the Veteran's claims for entitlement to earlier effective dates for the grant of service connection for other specified trauma and stressor related disorder, post-traumatic headaches and TBI involves the application of identical law to the same facts.  As such, the issues will be addressed together.

The evidence of record shows the Veteran submitted an original claim for service connection for residuals of a head injury on September 10, 2009.  At that time, the Veteran also submitted a completed VA Form 21-22, which appointed the Disabled American Veterans organization as his representative.  Following submission of this claim, the RO sent the Veteran a letter on September 14, 2009, which indicated he should complete and return the enclosed VA Form 21-526 so that further action could be taken on his claim.  However, there is no indication the Veteran's duly appointed representative was provided a copy of this notification letter.  The Veteran subsequently submitted a completed VA Form 21-526 on February 28, 2011.  In a July 2015 rating decision, the RO granted service connection for other specified trauma and stressor related disorder, post-traumatic headaches and TBI effective from February 28, 2011.  The Veteran submitted a notice of disagreement, asserting an effective date of September 10, 2009, was warranted for the grant of service connection for these disabilities.  

As noted above, a claim will be deemed to have been filed on the date an informal claim was received, if a formal claim is subsequently received within 1 year from the date it was sent to the claimant.  See 38 C.F.R. § 3.155.  In this regard, the Board notes the 1 year date is not initiated until proper notice has been sent to the claimant.  Proper notice to the "claimant," as previously noted, includes notice to the claimant himself, as well as his duly appointed representative.  See 38 C.F.R. § 3.159(f).  In this case, the RO failed to properly notify the Veteran's appointed representative, and in doing so, erroneously deprived him of his due process right to assistance in substantiating his claim.  The Board finds this deficiency to be especially compelling in a case such as this, where the Veteran has been diagnosed with a traumatic brain injury.  In sum, the ROs failure to properly inform the Veteran's representative as required by VA regulation, rendered the notice insufficient.  As such, the 1 year deadline to submit the required form in this case never commenced.  The Veteran was granted service connection for the disabilities at issue because they are directly related to his active service.  Moreover, the evidence establishes that they were present when the Veteran filed his informal claim with VA.  Therefore, service connection for the disabilities is warranted from the date the Veteran's informal claim was received.  


ORDER

Entitlement to an effective date of September 10, 2009, for the grant of service connection for other specified trauma and stressor related disorder is granted. 

Entitlement to an effective date of September 10, 2009, for the grant of service connection for post-traumatic headaches is granted. 

Entitlement to an effective date of September 10, 2009, for the grant of service connection for TBI is granted. 


REMAND

In November 2015, the Veteran submitted a VA Form 9, wherein he stated he wished to attend a formal Decision Review Officer (DRO) hearing at the RO to provide testimony and additional evidence/exhibits; however, he stated he was instead provided an informal conference on October 21, 2015.  Indeed, a review of the record does indicate the Veteran participated in an informal conference on that date.  Since the Veteran has expressed dissatisfaction with his informal conference, and indicated his desire to attend a formal DRO hearing, this should be effectuated.

As the RO schedules DRO hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a DRO hearing in accordance with the advancement of this appeal on the Board's docket.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


